Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive.
Regarding claims 1, 17, and 19, the Applicant contends that the previously cited prior art fails to teach, in response to displaying, on a display, an image having a given viewpoint and being generated from the stored image data, receive an input, from an operator, arbitrarily setting a specific closed region within boundaries of the image actually currently displayed on the display.  However, the Examiner respectfully disagrees.  Upon further review of the references, Shimmoto appears to disclose the amended limitation.  Figs. 32A-32C illustrate a selection by the user of an area to view.  As illustrated in FIG. 32A, a viewer Y of an information processing terminal 18-1 may operate the information processing terminal 18-1 to view a desired area of a given wide angle image 1010 from a display screen 1640 of the information processing terminal 18-1 by rotating, magnifying, reducing the size of, or the like, the wide angle image 1010 (Shimmoto: paragraph [0468]).  Opposing corners of the area 1602 may be identified by, for example, coordinates on the display screen 1640 (hereinafter, referred to as screen coordinates) (Shimmoto: paragraph [0469]).  Thus, the user selects an area 1602 from the area 1604 displayed on the screen in a manner which reads on the amended limitation.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482